Citation Nr: 1709717	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left ankle disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left ankle disability.

5.  Entitlement to an initial compensable disability rating for left foot degenerative joint disease.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
7.  Entitlement to an extension of a temporary total evaluation based on convalescence due to surgery beyond March 1, 2010 for a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1974 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a May 2014 rating decision of the VA RO in Louisville, Kentucky.  The case is currently under the jurisdiction of the Roanoke RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.





REMAND

The AOJ attempted to obtain records from the Social Security Administration (SSA) in September 2010 and concluded that, although an application had been received from the Veteran, no decision had been made as of that time.  A more recent inquiry to SSA confirms that the Veteran had been granted SSA disability benefits as of August 2008.  However, the decision letter and associated treatment records have not been obtained, nor is there any indication that the AOJ has attempted to obtain these records after the initial attempt.  On remand, the AOJ must attempt to obtain the Veteran's SSA records.

With regard to the service-connection claims, the Veteran was afforded a VA examination in June 2011 with an addendum opinion for the left knee in July 2012.  The examiner opined that the Veteran's bilateral knee, bilateral hip, and low back disabilities were not related to her service-connected left ankle disability because she had no biomechanical abnormality causing alteration in gait, posture, or spinal alignment.  However, this is inconsistent with the examiner's own assessment of the Veteran's gait as antalgic, as well as the multitude of VA treatment records showing altered gait.  In light of these deficiencies, the service connection claims must be remanded for new VA examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the left foot increased-rating claim, the Veteran appears to have been afforded VA examinations in March 2014 with a May 2014 addendum opinion.  Although the addendum opinion has been associated with the claims file, the actual examination report has not been.  As such, the Board cannot determine the accuracy of the Veteran's current evaluation.  Further, as it has been three years since the Veteran's left foot has been examined and the case is being remanded, the Board finds that a new examination is also appropriate for this claim.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The remaining issues on appeal will be remanded as well.  With regard to TDIU, that matter is inextricably intertwined with the increased-rating and service-connection claims on appeal.  With regard to the Veteran's temporary total disability claim, the Board cannot discern that further development of the remanded matters, particularly receipt of the SSA documents, would not aid the Veteran's claim, and remand is warranted for adjudication following completion of development.  In addition, with regard to both TDIU and a temporary total disability rating, the Board notes that the Veteran requested a hearing before the Board in a November 2011 VA Form 9.  VA contacted the Veteran's representative to determine whether the Veteran wanted a hearing; although the representative indicated that the representative did not want a hearing, it is unclear whether the Veteran consented to the withdrawal as required by 38 C.F.R. § 20.704(e) (2016) (noting that although an appellant can withdraw a hearing request, the hearing request "may not be withdrawn by an appellant's representative without the consent of the appellant").  On remand, the RO should clarify with the Veteran as to whether she would like a hearing, and if so, as to which matters on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the March 2014 left foot VA examination report with all findings and associate the report with the claims file.

2.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and her attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and her attorney must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be scheduled for VA examinations with appropriate examiners to address the nature and etiology of her bilateral knee, bilateral hip, and low back disabilities and the current severity of her left foot disability.  The claims folder must be made available to the examiner for review in connection with the examinations.  The examination report must reflect that such a review was conducted.  

With regard to the bilateral knees, bilateral hips, and low back, the examiner(s) should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed disabilities began in or are related to service, or were caused or aggravated (made worse) by her service-connected left ankle disability.  In answering these questions, the examiner(s) should specifically address: (1) the in-service low back (October 1978) and left knee (August 1979, February 1984) complaints, (2) the numerous findings of altered gait due to the Veteran's left ankle disability, and (3) the Veteran's contentions of left knee pain since service.

With regard to the left foot, the examiner should determine the current nature and severity of the disability.  All indicated studies, including passive and active range of motion testing, in weight bearing and non weight bearing conditions (if possible), should be completed.  The examiner should indicate whether the Veteran's left foot disability is less than moderate, moderate, moderately severe, or severe, and whether the Veteran has actual loss of use of the foot.

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her attorney, and the Veteran and her attorney must be contacted to determine whether they desire a Board hearing, and if so, which matters on appeal they desire the Board hearing to address.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




